Citation Nr: 0830295	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

As a preliminary matter, the Board notes that the veteran 
filed a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) in December 2001.  A rating 
decision that denied the veteran's claim was issued in March 
2003 and the veteran submitted a timely notice of 
disagreement (NOD) in May 2003.  Despite the fact that the RO 
issued a statement of the case (SOC) to the veteran in June 
2003, the veteran did not perfect his appeal.  Thus, the 
issue of entitlement to PTSD is not in appellate status and 
will not be addressed any further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In the present case, the veteran filed a claim of entitlement 
to service connection for bladder cancer, to include as due 
to herbicide exposure, in February 2006.  In April 2006, a 
rating decision denied the veteran's claim.  The veteran 
submitted a timely NOD in June 2006 and a new rating decision 
was issued in August 2006.  Thereafter, the veteran was 
issued a SOC that continued the denial of the claim.  The 
veteran perfected his claim in September 2006.  

In May 2008, the Board split the issue of entitlement to 
service connection for bladder cancer into two separate 
claims.  The Board denied the veteran's claim of entitlement 
to service connection for bladder cancer as secondary to 
herbicide exposure and remanded the claim based on direct 
service connection for a VA examination.  This development 
having been accomplished, the claim has been returned to the 
Board for adjudication.




FINDING OF FACT

Bladder cancer was not affirmatively shown during service; 
was not manifested to a compensable degree within one year 
after the veteran's separation from service; and is otherwise 
unrelated to an injury, disease, or event during service.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
military service, and service connection for bladder cancer 
as a chronic disease may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in March 2006 and August 2006 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini II, at 120-21.  
Notice letters dated in March 2006 and August 2006 informed 
the veteran of how VA determines the appropriate disability 
rating and effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Furthermore, the Board notes that the veteran has been 
represented by counsel during the course of this claim.  
Counsel has argued the substance of this case in the NOD and 
subsequent communications, making reference to the standards 
of proof and the burdens necessary to establish entitlement 
to service connection for bladder cancer.  These statements 
demonstrate that the veteran had actual knowledge of the 
notice requirements of the VCAA.  The Board concludes that 
any error in the provision of VCAA compliant notice was 
harmless.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  In fact, in a statement dated in July 
2008, the veteran specifically stated that he had submitted 
all available evidence and wished to waive the 60-day waiting 
period.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The veteran was afforded a VA 
medical examination in June 2008 to obtain an opinion as to 
whether his bladder cancer can be directly attributed to 
service.  Further examination or opinion is not needed on the 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

At the inception of the claim, the veteran maintained that 
his bladder cancer was the result of herbicide exposure 
during his service in the Republic of Vietnam.  As noted 
above, the May 2008 Board decision denied service connection 
on this ground because the Secretary of VA specifically 
determined that there is no positive association between 
herbicide exposure and bladder cancer.  See 38 C.F.R. 
§ 3.307, 3.309 (2007).  Notwithstanding the foregoing law and 
regulations pertaining to presumptive service connection, a 
veteran is not precluded from establishing service connection 
for diseases not subject to presumptive service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The Board will proceed with a 
decision based on Combee.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim.  
See 38 C.F.R. § 3.303(b) (2007).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The medical evidence of record clearly establishes the 
veteran was diagnosed with muscle-invasive bladder cancer 
with hydronephrosis.  Element (1) of Hickson is therefore 
satisfied.

The veteran's service medical records are completely negative 
for any complaints of bladder disabilities, including bladder 
cancer.  Specifically, the veteran's entrance and separation 
examinations note all systems as normal.  See Standard Form 
(SF) 88 and 89, entrance examinations, January 24, 1968; SF 
88 and 89, separation examinations, November 18, 1969.  
Element (2) of Hickson has not been satisfied.

The veteran was first diagnosed with bladder cancer in 2005.  
This diagnosis is well beyond the one-year period for 
presumptive service connection for cancer as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

With regard to the decades-long evidentiary gap in this case 
between active service and the initial 2005 diagnosis of 
bladder cancer, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings of bladder cancer for over 30 years between the 
period of active duty and the medical reports dated in 2005 
is itself evidence which tends to show that bladder cancer 
did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Though the Board acknowledges that the veteran has been 
diagnosed with bladder cancer, there is no medical evidence 
connecting it with the veteran's time in service.  [The Board 
notes the positive medical nexus opinion provided by J.A.W., 
M.D. in February 2006; however, this statement was based on 
Agent Orange exposure, which has already been adjudicated.]  
The only remaining evidence is the veteran's lay statements.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

The only medical evidence of record that addresses the 
question of medical nexus (Hickson element (3)) is the June 
2008 VA examination report.  The examiner noted the date of 
onset for the veteran's bladder cancer was November 2005.  In 
preparing the medical opinion, the VA examiner reviewed a 
large volume of current bladder cancer literature and 
researched medical websites.  In particular, the examiner 
cited information found at www.emedicine.com/bladder cancer.  
According to this source, up to 80 percent of bladder cancer 
cases are associated with environmental exposure, which 
suggests it is potentially preventable.  Smoking is the most 
commonly associated risk factor and accounts for almost 50 
percent of all bladder cancers.  See 
www.emedicine.com/bladder cancer.

It is also associated with industrial exposure to aromatic 
amines in dyes, paints, solvents, leather dust, inks, 
combustion products, rubber and textiles.  The exact cause of 
bladder cancer is unknown.  The Board notes a VA Medical 
Center (VAMC) treatment note in January 2006 indicated the 
veteran had no history of smoking, other than briefly in 
Vietnam.  The veteran stated that he had previously worked in 
farming with some exposure to pesticides and currently worked 
as a forklift operator.  See VAMC treatment record, urology 
consult note, January 4, 2006.  Additional risk factors 
included age, carcinogens in the workplace, race and being 
male.  See www.emedicine.com/bladder cancer, supra.

The examiner concluded that it was highly unlikely that the 
bladder cancer would have been found within one year of 
discharge, as the veteran was first diagnosed in 2005.  The 
examiner opined that if the bladder cancer was present within 
one year of discharge, the veteran would have likely 
experienced painless hematuria during that time, which he did 
not.  The examiner concluded that despite the presence of 
some risk factors, there did not appear to be any 
relationship between military service and bladder cancer.  
See VA examination report, June 27, 2008.
As there is no evidence of bladder cancer in service; within 
one year subsequent to service discharge; and no evidence 
which provides the required nexus between military service 
and bladder cancer, service connection has not been 
established.

As the Board may consider only independent medical evidence 
to support its findings, and, as there is no favorable 
medical evidence to support the claim for the reasons 
articulated, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  See 38 U.S.C.A. § 5107(b) (2007).


ORDER

Entitlement to service connection for bladder cancer is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


